Mollison, Judge:
The appeals for reappraisement enmnerated in the attached schedule of reappraisements relate to plywood, exported from Finland in the year 1956, and were submitted for decision upon a stipulation of counsel for the parties.
On the agreed facts, I find foreign value, as defined in section 402 (c), Tariff Act of 1930, as amended, to be the proper basis for the determination of the value of the merchandise involved, and that such value, except for the items of merchandise set forth in schedule “B,” hereto attached, is, in each instance, the appraised unit value, less 4 per centum, net, packed.
The appeals for reappraisement having been abandoned insofar as they relate to the merchandise specified in said schedule “B,” they are, to that extent, dismissed.
Judgment will issue accordingly.
*592Schedule B
Reappraisement No. Collector’s No. Entry No. Date of Export
R58/4724 01413 843131 12/15/56
Birch plywood as follows:
R58/5335 01741 791808 10/12/56
Birch plywood as follows:
R58/5339 01746 834893 11/26/56
Birch plywood as follows:
BP/BB grade %" thick, 60" x 48"
BJ/BB grade thick, 48" x 36"
BP/BB grade, %" thick 60" x 48"
BJ/BJ grade, 5mm thick 14%" x 44"
BP/BB grade, %" thick, 60" x 48"